          Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

U.S. EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                               )
                                          )
                  Plaintiff,              )                    CIVIL ACTION NO.
                                          )                    1:18-cv-00838-PB
                                          )
            v.                            )
                                          )
PARTY CITY CORPORATION,                   )
                                          )
                  Defendant.              )
_________________________________________ )

                                       CONSENT DECREE

       This cause of action was initiated on September 18, 2018, by the Equal Employment

Opportunity Commission (“EEOC” or “the Commission”), an agency of the United States

Government, alleging that Defendant Party City Corporation (“Party City”) engaged in unlawful

employment practices in violation of Titles I and V of the Americans with Disabilities Act of

1990 (“ADA”) and Title I of the Civil Rights Act of 1991. Specifically, EEOC alleges that Party

City violated the ADA by failing to hire Ashley Waxman because of her disability, in violation

of the ADA.

       The parties desire to settle this action amicably and to stipulate to the entry of this Decree

as final and binding between them and Party City’s parent organizations, officers, directors,

agents, successors, assigns, full or partial purchasers, subsidiaries, affiliates, and any other

corporation, unit, or other entity with which Party City may merge or consolidate.

       In consideration of the mutual promises of each party to this Decree, the sufficiency of

which is hereby acknowledged, the parties agree as follows, the Court finds appropriate, and it is

therefore ORDERED, ADJUDGED AND DECREED that:



                                                   1
            Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 2 of 15




   A. GENERAL PROVISIONS

       1.       This Decree resolves all matters related to Civil Action No. 1:18-cv-838. This

Consent Decree also resolves the issues raised in EEOC Charge Number 524-2018-00573 (“the

Charge”), which served as the jurisdictional prerequisite in this case. This Consent Decree does

not resolve any other charge of discrimination currently pending before EEOC, or any charge

that may be filed in the future, other than the Charge. EEOC reserves all rights to proceed with

the investigation and/or litigation of any other charges and claims, including but not limited to,

the investigation and litigation of any pending or future charges or claims against Party City. It

is understood that this Consent Decree is limited to the matter before this Court and cannot be

used in or relied upon as precedent in any other matter brought by the EEOC that does not

address a claim under the ADA.

       2.       The terms of this Decree represent the full and complete agreement of the parties.

       3.       The Court has jurisdiction of the subject matter of this action and over the parties,

venue is proper, and all administrative prerequisites have been met.

       4.       The parties have agreed that this Decree may be entered into without findings of

fact and conclusions of law having been made and entered by the Court.

       5.       Party City shall not contest the validity of this Consent Decree, or the jurisdiction

of the United States District Court to enforce this Consent Decree and its terms, or the right of

EEOC to bring an enforcement action or proceeding upon the breach of any term of this Consent

Decree by Party City.

       6.       The terms of this Decree are adequate, fair, reasonable, equitable, and just. The

rights of the Parties and the public interest are adequately protected by this Decree.




                                                  2
              Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 3 of 15




         7.       The terms of this Decree are and shall be binding upon the present and future

subsidiaries, representatives, agents, directors, officers, successors and assigns of Defendant.

         8.       This Decree is being issued with the consent of the parties and does not constitute

an adjudication or finding by this Court on the merits of the allegations of the Complaint. Party

City specifically denies the allegations in the Complaint. Nothing contained in this Decree shall

be construed as an admission of liability on the part of Party City.

         9.       The Effective Date of this Decree (the “Effective Date”) shall be the date this

Decree is docketed by the clerk of court after it is signed and/or receives approval from the

Court.

   B. INJUNCTION

         10.      The provisions of this Consent Decree applicable to Party City shall include all

Party City’s officers, managers, agents, successors, assigns, full or partial purchasers,

subsidiaries, affiliates and any other corporation or other entity into which Party City may merge,

or consolidate or otherwise become affiliated with.

         11.      Party City is enjoined from discriminating against qualified job applicants who

require a job coach as a reasonable accommodation of their disability under the ADA.

         12.      Party City is enjoined from retaliating against any person because of opposition to

the acts alleged in the Charge or the Complaint, because of the filing of the Charge, giving of

testimony or assistance with respect to the Charge or the Complaint, or participation in any

manner with respect to the Charge or the Complaint.

   C. POLICIES AND PROCEDURES

         13.      Party City agrees to review and revise its Reasonable Accommodation Policy and

Complaint Procedures. A copy of the revised Policies is attached hereto as Attachment A to this



                                                   3
          Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 4 of 15




Decree. In addition, Party City will continue its current practice of advising applicants via a

notice on the electronic applicant portal to email CandidateSupport@partycity.com if they are in

need of assistance in completing the application process.

       14.     Within thirty (30) days after the Effective Date, the written policy shall either be

posted in prominent locations frequented by employees in Party City stores nationally or emailed

to all employees and made available to each current employee as part of Party City’s Employee

Handbook. The written policy shall be distributed to all new employees when hired. This policy

will be included in any relevant policy or employee manuals kept by Party City or any internal

company website containing information accessible to employees.

   D. NOTICES AND POSTINGS

       15.     Within thirty (30) days after the Effective Date, Party City shall post at its

worksites in Vermont, New Hampshire, Maine and the specific stores in Massachusetts as set

forth in Attachment B (“Geographic Region”), in a conspicuous place frequented by its

employees, an eleven (11) inches by fourteen (14) inches laminated copy of the Notice attached

as Attachment C to this Decree. The Notice shall remain posted for the duration of this Decree.

If the Notice becomes defaced or illegible, Party City will replace it with a clean copy. Party

City shall certify to the Commission, in writing, within forty-five (45) days of the Effective Date

that the Notice has been properly posted. Party City shall provide recertification in each of the

semi-annual reports required under the Reporting provisions of this Decree.

   E. TRAINING

       16.     Within 30 days of the Effective Date, Party City will inform all Human Resource

employees and all supervisors and managers who have responsibility for hiring in the




                                                 4
           Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 5 of 15




Geographic Region of the changes to Party City’s policy made by this decree. Party City shall

certify compliance with this provision to EEOC within 45 days of the entry of this decree.

       17.     Within three months of the Effective Date, Party City shall provide one hour of

training to all managers with hiring authority in the Geographic Region on the proper handling of

interviews of applicants who need accommodations, including those applicants who have job

coaches and on the proper interaction with the job coach and applicant if the applicant is hired.

All employees who receive hiring authority in the Geographic Region during the term of this

Decree shall receive this training upon their promotion. In addition, within three months of the

Effective Date, Party City shall review with Jim Ryan, Human Resources District Manager,

Party City’s policy on the handling of complaints.

       18.     In addition, within three months of the Effective Date, Party City shall provide

written notice to all managers of the company with hiring authority that, prior to rejecting an

applicant who has a job coach, they must reach out to a member of the Human Resources team.

   F. MONETARY RELIEF

       19.     As part of the settlement of this action, within twenty-one (21) days of the

Effective Date and the receipt by Party City of a Release of Claims executed by Ashley

Waxman, whichever is later, Party City will pay the total sum of $155,000.00, in a check made

payable to the “Irrevocable Special Needs Trust of Ashley Waxman,” for alleged compensatory

damages.

       20.     Party City shall issue a Form 1099 for the payment. Party City will send the check

for the above amount via certified mail, FedEx, or UPS, to an address provided by EEOC. Party

City will provide a copy of the check to EEOC immediately upon issuance.

   G. MONITORING AND REPORTING



                                                 5
          Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 6 of 15




       21.      Party City shall furnish to EEOC written Reports twice annually for the duration

of this Decree. The first Report shall be due six (6) months after the Effective Date and

thereafter by June 30, and December 30, annually. Each such Report shall contain:

       (a) A certification that Party City is using the revised policy described in Paragraph 13

             above;

       (b) A certification that the Notice required to be posted in Paragraph 15, above, remained

             posted and visible during the entire six (6) month period preceding the Report;

       (c) A certification that the Training required by Paragraph 17 has taken place;

       (d) A certification that the Notice required by paragraph 18 has been given, along with a

             copy of the written notice provided; and

       (e) A list of all applicants with job coaches not hired nationally during the reporting

             period, including the name and contact information of the applicants.

       22.      EEOC may review compliance with the provisions of this Decree.

       23.      As part of such review, if appropriate and only after providing Party City prior

notice of any claimed deficiency and opportunity to address and/or cure, EEOC may inspect

Party City’s facilities in the Geographic Region, including interview employees, and examine

and copy documents at a mutually convenient time as agreed upon between EEOC and Party

City. Party City will make all non-managerial employees in the Geographic Region available to

EEOC, and shall permit such employees to speak confidentially with EEOC for the purposes of

verifying compliance with this Decree. Managerial employees in the Geographic Region will

similarly be made available but Party City reserves the right to have counsel present at any such

meeting. Such inspections, under the same conditions, may be made outside of the Geographic

Region to verify compliance with Paragraph 11 of the Decree.



                                                  6
          Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 7 of 15




       24.     Except as otherwise provided for in this Decree, all notifications, reports, and

communications to the parties required under this Decree will be made in writing and will be

sufficient as emailed or mailed to the following persons (or their designated successors):

               For EEOC:               Consent Decree Monitor
                                       EEOC Legal Unit
                                       33 Whitehall Street, 5th Floor
                                       New York, NY 10004
                                       Decreemonitor.nydo@eeoc.gov

                                       and

                                       Markus Penzel, Senior Trial Attorney
                                       EEOC – Boston Area Office
                                       JFK Federal Building, Room 475
                                       Boston, MA 02203
                                       markus.penzel@eeoc.gov


               For Party City:         Joseph J. Zepf, Esq.
                                       Executive Vice President, General Counsel & Secretary
                                       Party City Holdings Inc.
                                       80 Grasslands Road
                                       Elmsford, NY 10523


   H. DISPUTE RESOLUTION

       25.     In the event that EEOC believes that Party City has failed to comply with any

provision(s) of the Decree, EEOC will notify Party City and Party City must make a good faith

attempt to cure any breach of the Decree within twenty-one (21) business days of notification.

       26.     Following the twenty-one (21) business days to cure period, EEOC shall have the

right to seek Court intervention if, in its opinion, the breach has not been cured.

       27.     No party shall contest the Court’s jurisdiction to enforce this Decree and its terms

or the right of EEOC to bring an enforcement suit upon breach of any term of this Decree.

Breach of any term of this Decree should be deemed to be a substantive breach of this Decree.



                                                  7
           Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 8 of 15




The Court will retain jurisdiction over any such enforcement proceeding during the duration of

the Consent Decree. Nothing in this Decree will be construed to preclude EEOC from bringing

proceedings to enforce this Decree in the event that Party City fails to perform any of the

promises or representations herein.

    I. COSTS

         28.      Each party to this Decree shall bear its own attorneys’ fees and costs associated

with this litigation.

    J. NOTIFICATION OF SUCCESSORS

         29.      Party City shall provide prior written notice to any potential purchaser of its

business, or a purchaser of all or a portion of Defendant’s assets, and to any other potential

successor, of the EEOC’s Complaint, and the existence and contents of the Decree.

    K. DURATION OF DECREE

         30.      The duration of the Decree shall be in effect for a period of three (3) years from

the Execution Date, unless there is an open dispute under paragraph 25, in which case the Decree

shall be extended until the dispute is resolved.

         31.      EEOC has the ability to enforce the terms of this Decree as to any alleged

breaches to which EEOC has notified Party City in writing not less than thirty (30) days before

the expiration of this Decree.

         32.      The Court retains jurisdiction over this action during the duration of this Decree.

The matter may be administratively closed but will not be dismissed during the duration of this

Decree.

SO ORDERED, ADJUDGED, AND DECREED

Dated:         April 22, 2019                           Hon. /s/ Paul Barbadoro
                                                               U.S. District Court Judge Paul Barbadoro


                                                    8
      Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 9 of 15




FOR PLAINTIFF EQUAL EMPLOYMENT OPPORTUNITY COMMISSION



                                        /s Jeffrey Burstein
                                        JEFFREY BURSTEIN
                                        Regional Attorney
                                        U.S. EQUAL EMPLOYMENT
                                        OPPORTUNITY COMMISSION
                                        New York District Office
                                        33 Whitehall Street, 5th Floor
                                        New York, NY 10004-2112
                                        (212) 336-3770
                                        jeffrey.burstein@eeoc.gov

                                        MARKUS L. PENZEL
                                        Senior Trial Attorney
                                        OPPORTUNITY COMMISSION
                                        Boston Area Office
                                        John F. Kennedy Federal Building
                                        Room 475
                                        Boston, MA 02203-0506
                                        (617) 565-3193 (telephone)
                                        (617) 565-3196 (fax)
                                        Markus.penzel@eeoc.gov


FOR PARTY CITY CORPORATION



                                          DOWNS RACHLIN MARTIN PLLC


                                          /s Elizabeth K. Rattigan
                                          Elizabeth K. Rattigan
                                          67 Etna Road
                                          Suite 300
                                          Lebanon, New Hampshire 03766-1461
                                          Telephone: (603) 448-2211




                                    9
Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 10 of 15




                                    AND,

                                    FOX ROTHSCHILD LLP

                                    /s Heather R. Boshak
                                    Heather R. Boshak
                                    Admitted Pro hac vice
                                    49 Market Street
                                    Morristown, New Jersey 07960-5122
                                    Telephone: (973) 992-4800




                              10
        Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 11 of 15




                                   ATTACHMENT A


Reasonable Accommodations

Consistent with its obligations under the Americans with Disabilities Act and similar
state laws, the Company is committed to providing equal employment opportunities to
otherwise qualified individuals with disabilities, which may include providing reasonable
accommodation where appropriate, unless doing so would cause undue hardship. It is
the Company's policy not to discriminate against any qualified employee or applicant
with regard to any terms or conditions of employment because of such individual's
disability or perceived disability so long as the employee can perform the essential
functions of the job.

Consistent with this policy of nondiscrimination, if a job applicant or an employee with a
disability requests a reasonable accommodation, the Company will work with that
individual to determine whether a reasonable accommodation can be made to enable
the individual to apply for the job or perform the essential functions of the job and
enjoy equal benefits and privileges of employment, provided that such accommodation
does not constitute an undue hardship on the Company. Some examples of such
accommodations could include a part-time or modified schedule, acquiring or modifying
equipment, a leave of absence, the use of a job coach, job restructuring, reassignment
etc.

If you have a disability that prevents successful completion of required tasks, the
Company encourages you to request an accommodation. All requests for an
accommodation will be evaluated on a case-by-case basis to determine whether the
Company can assist you in performing the essential functions of the position without
creating undue hardship on the Company. The Company has a right to ask for written
documentation from an appropriate medical provider in connection with a request for
an accommodation or in the event the circumstances so justify, like in the event of an
employee’s prolonged absence. The employee’s failure to provide the requested
information could result in denial of an accommodation.

Requests for reasonable accommodations should be made to the Store Manager or a
Corporate Human Resources Representative.

Any Associate who believes he/she is being, or has been, discriminated against due to
his/her disability should bring the situation to the attention of their Manager or
Supervisor or Human Resources as outlined in the Complaint Procedure above.




                                            11
          Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 12 of 15




Complaint Procedure
Any Associate who believes that he/she is being, or has been, harassed, discriminated against or
otherwise subjected to inappropriate conduct by a Supervisor, Co-worker, Vendor, Client or anyone else
associated with Party City should be aware of the following:


It is suggested that an Associate who believes he/she is the victim of or who has witnessed
inappropriate behavior brings the situation to the attention of their Manager or Supervisor

Alternatively, if the Associate is not comfortable bringing the situation to either of these individuals,
   he/she should bring the situation directly to the attention of the Regional Human Resources
   Manager or the Director of Human Resources.

  Another alternate method of voicing any harassment issues is to access the confidential Hotline
  (1-888-270-5937 or https://www.reportlineweb.com/partycity).

  Under no circumstances does an Associate need to report the harassment or discrimination to
  the person whom he/she is accusing of inappropriate behavior.


  Investigation and Resolution of Complaints

Party City will provide a timely response to all complaints received. All incidents of harassment
that are reported will be investigated via an impartial and timely investigation by qualified
personnel. The investigation may include individual interviews with the parties involved and,
where necessary, with individuals who may have observed the alleged conduct or may have
other relevant knowledge.

While every effort will be made to conduct the investigation in a manner designed to protect the
privacy of the persons involved, confidentiality can only be maintained to the extent consistent
with adequate investigation and appropriate corrective action. All persons involved, including
complainants, witnesses and alleged harassers will be accorded due process to protect their
rights to a fair and impartial investigation. Any associates may be required to cooperate as
needed in an investigation of suspected harassment. Associates may also be asked to produce
documents, including emails and text messages as part of the investigation.

Party City will prepare documentation and tracking for reasonable progress, and will provide
timely closures. Reasonable conclusions will be reached based on the evidence collected. Party
City will endeavor to protect the privacy and confidentiality of all parties involved to the extent
consistent with a thorough investigation, but the investigation may not be completely
confidential.

If Party City determines that harassment or discrimination has occurred, the company will take
timely remedial action and resolutions commensurate with the circumstances. Appropriate action
will also be taken to deter any future harassment. If a complaint of harassment is substantiated,
appropriate disciplinary action, up to and including discharge, will be taken. If the complaining
party's allegations of discriminatory conduct or harassment are not substantiated, the
complainant will be notified and the Company will take action appropriate to ensure a safe and
respectful working environment for all parties.

                                                      12
         Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 13 of 15




Party City will not tolerate any form of discrimination or harassment of anyone, by anyone.

Additionally, Party City also will not tolerate or permit any Associate to suffer retaliation of
any kind or to suffer any adverse employment action as a result of reporting a harassment
or discrimination claim or seeking a reasonable accommodation. Any Associate who feels
that he/she has been subjected to any acts of retaliation for reporting any perceived acts
of harassment or discrimination, or requesting a reasonable accommodation should follow
the complaint procedure above.




                                                   13
        Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 14 of 15




                                    ATTACHMENT B

                         Stores covered in the Geographic Region



Party City #900    380 Lafayette Road       Building 1 Unit 6            Seabrook           NH   03874
Party City #904    215 Dorset Street                                     South Burlington   VT   05403
Party City #6019   220 Maine Mall Rd.                                    South Portland     ME   04106
Party City #6034   288 Chelmsford Street                                 Chelmsford         MA   01824
Party City #6042   1051 S Willow St                                      Manchester         NH   03103
Party City #6044   2064 Woodbury Ave.                                    Newington          NH   03801
Party City #6047   261 Daniel Webster Hwy                                Nashua             NH   03060
Party City #6050   33 Stephen King Dr.      The Marketplace at Augusta   Augusta            ME   04330
Party City #6052   22 Watertower Plaza      Space # 3D                   Leominster         MA   01453
Party City #6066   480 Stillwater Ave       Suite C                      Bangor             ME   04401
Party City #6068   300 Andover St                                        Peabody            MA   01960
Party City #6072   4 Plaistow Road          State Line Plaza             Plaistow           NH   03865




                                             14
         Case 1:18-cv-00838-PB Document 13 Filed 04/22/19 Page 15 of 15




                                       ATTACHMENT C

                                             NOTICE

1.      This notice to all Party City Corporation employees in New Hampshire, Vermont, Maine
and certain Massachusetts stores is being posted and provided as part of a Consent Decree
resolving a lawsuit under the Americans with Disabilities Act (“ADA”) between Party City
Corporation (hereafter “Party City”), as Defendant, and the U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, as Plaintiff, regarding the use of job coaches during the
application process. As part of the resolution of this matter, Party City recognizes its obligation
not to discriminate on the basis of disability and its obligation to provide disabled employees
with reasonable accommodations when required, including the use of a job coach.

2.      As part of the resolution of this matter, Party City has also agreed to a monetary
resolution with a former applicant and to revise its policies and training regarding applicants for
employment by individuals with disabilities who require job coaches as a reasonable
accommodation.

3.      Federal law requires that there be no discrimination against any employee or applicant for
employment because of sex, race, national origin, color, religion, age, or disability. Employees
are also protected from retaliation for complaining about unlawful discrimination or for
otherwise opposing unlawful discriminatory conduct.

4.      Party City will comply with such Federal law in all aspects, and it will not take any action
against employees because they have exercised their rights under the law by filing charges or
cooperating with the U.S. Equal Employment Opportunity Commission or by otherwise
opposing employment practices made unlawful under Title VII of the Civil Rights Act of 1964,
as amended, the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Equal Pay Act, or the Genetic Information Nondiscrimination Act.

5.     The Equal Employment Opportunity Commission maintains offices throughout the
United States. Its toll-free telephone number is 1-800-669-4000.

SIGNED this       day of              , 2019.

_____________________________
CHIEF EXECUTIVE OFFICER



THIS NOTICE SHALL REMAIN POSTED UNTIL ________________, AND SHALL
NOT BE DEFACED OR OBSTRUCTED.



                                                 15
